DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	It is noted for the record that this Application has been transferred to Examiner Haney in Art Unit 1634. 

3. 	This action is in response to the papers filed October 26, 2021. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is made NON-FINAL.
Claims 7-9, 11, 14-15, 22-24, 26, 35-36, 61, 66, 68, and 70-74 are currently pending and have been examined herein. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 14-15, 22-24, 26, 35-36, 61, 66, 68, and 70-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding Claims 7, 8, 9, 22-24, 26, 35-36, 61, 66, 68, and 70-73 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of phasing allelic variants of a first and a second genetic locus on a nucleic acid template comprising the first and the second genetic locus and a first spacing region between the first and the second genetic locus, yet the method only requires generating from a first aliquot of the nucleic acid template a plurality of nucleic acid polymers based on the template.  Thus it is not clear if applicant intends to cover only a method of generating from a first aliquot of the nucleic acid template a plurality of nucleic acid polymers based on the template OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. It is noted that the claims do not recite an active process step of “phasing” until claim 11. 

Claims 14, 15, and 74 are rejected over the recitation of the phrase “the sequence element is present in two or more different forms”.  This recitation is confusing because the claims refer to three different sequence elements- (i) a first sequence element, (ii) a second sequence element, and (iii) a spacing sequence element. Therefore it is unclear which “sequence element” is required to be present in two or more different forms.  Clarification is requested. 
Claims 14, 15, and 74 are rejected over the recitation of the phrase “two or more different forms”.  It is noted that “forms” is not an art recognized term to describe a nucleic acid sequence.  
Claims 14, 15, and 74 are rejected over the recitation of the phrase “the set of template nucleic acids”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to “a set of template nucleic acids”. 
Claims 14, 15, and 74 are rejected over the recitation of the phrase “the spacing element”.  There is insufficient antecedent basis for this limitation in the claim because although the claims previously refer to “a spacing sequence element”, they do not refer to “a spacing element”. 
Claims 23, 24, and 26 are rejected over the recitation of the phrase “wherein the first and second genetic loci is at least 20 bp” in claim 23.  This recitation is confusing because it’s unclear if it means that the first loci (by itself) and the second loci (by itself) is 20 bp OR if it means that the fusion product of the first and second loci is at least 20 bp.  Clarification is requested.  
Claim 26 is rejected over the recitation of the phrase “the repeat expansion is associated with a disorder”.  This recitation is confusing the because the claims refer to two different repeat expansions- one on the first genetic locus (see clm 22) and one on the second genetic locus (see clm 24).  Therefore it is unclear if the repeat expansion that is associated with a disorder refers to the repeat expansion on the first genetic locus, the second genetic locus, or both.  Clarification is requested. 
Claims 70-72 are rejected over the recitation of the phrase “wherein the first genetic locus or sequence element”.  There is insufficient antecedent basis for this limitation in the claim 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 7-9, 11, 14-15, 22-24, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyson (BMC Genomics 2012, 13:693).
Regarding Claim 7 Tyson teaches the principle of haplotype fusion PCR using the telomeric end of the DEFA1A3 CNV as an example. Two pairs of primers are designed to independently amplify regions containing informative SNPs(locus 1) and sequence variants within the copy-variable gene (locus 2). These primers are denoted F1 and R1 (locus 1 amplicon) and F2 and R2 for the locus 2 amplicon. The sequence corresponding to the reverse complement of the forward primer from locus 2 (F2) is appended to the reverse primer from locus 1 (R1) to make a tailed primer, F2’R1. Primers F1, F2’R1 and R2 are the primers used in the emulsion 
	Regarding Claim 8 Tyson teaches that fusion PCR is carried out in an emulsion, which contains millions of aqueous microdroplets separated within an oil phase. Each microdroplet thus acts as an individual PCR microsystem in which amplification from single molecules of target DNA occurs independently of the other droplets, with PCR products confined to their droplet of origin (page 2, col 2). Thus Tyson teaches a method wherein the first aliquot of the nucleic acid template contains no more than one type of the nucleic acid template.
	Regarding Claim 9 Tyson teaches a method wherein each of the nucleic acid polymers comprises the first and the second genetic loci and a second spacing region that is different from the first spacing region (see page 3, col 2 to page 4, col 1 and Figure 1).
	Regarding Claim 11 Tyson teaches a method wherein each of the first and second genetic loci are any of two or more allelic variants, and wherein the method further comprises the step of phasing the allelic variants of the first and the second genetic loci on the at least one nucleic acid polymer to phase the allelic variants of the first and the second genetic loci on the nucleic acid template (see page 3, col 2 to page 4, col 1 and Figure 1).
Regarding Claim 14 Tyson teaches the principle of haplotype fusion PCR using the telomeric end of the DEFA1A3 CNV as an example. Two pairs of primers are designed to independently amplify regions containing informative SNPs(locus 1) and sequence variants within the copy-variable gene (locus 2). These primers are denoted F1 and R1 (locus 1 amplicon) and F2 and R2 for the locus 2 amplicon. The sequence corresponding to the reverse complement of the forward primer from locus 2 (F2) is appended to the reverse primer from locus 1 (R1) to make a tailed primer, F2’R1. Primers F1, F2’R1 and R2 are the primers used in the emulsion 
Regarding Claim 15 Tyson teaches determining the forms of each of the first and second sequence elements on the product nucleic acid, in order to determine the forms of each of the first and second sequence elements on the nucleic acid template (see page 3, col 2 to page 4, col 1 and Figure 1).
Regarding Claim 22 Tyson teaches a method wherein the first genetic locus comprises a SNP (see page 3, col 2 to page 4, col 1 and Figure 1). 
Regarding Claim 23 Tysons teaches the two loci that are phased start off being ~12 kb apart.  Tyson teaches that the two PCR amplicons of up to 1kb (and hence a 2kb fused haplotype) could be reliably and reproducibly achieved (page 6, col 1). Thus Tyson teaches a method wherein the first and second genetic loci are at least 20 bp in length.
Regarding Claim 24 Tyson teaches a method wherein the second genetic locus is a mutation (i.e., copy number variation). 
Regarding Claim 35 Tyson teaches a method wherein the length of the first spacing region is at least 5kb since the reference teaches that the first and second loci are ~12 kb apart. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 26, 61, 66, 68, 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (BMC Genomics 2012, 13:693) in view of Lee (The American Journal of Human Genetics 97, 435-444 9/3/2015)
	The teachings of Tyson are presented above. 
	Tyson does not teach a method wherein the second genetic locus is a repeat expansion that is associated with a disorder (clm 26). Tyson does not teach a method wherein the first genetic locus comprises a SNP in Huntingtin (clm 61).  Tyson does not teach a method wherein the second genetic locus comprises CAG repeats in Huntingtin (clm 66). Tyson does not teach a method wherein the second genetic locus comprises at least 36 CAG repeats in Huntingtin (clm 68).  Tyson does not teach a method wherein the first genetic locus comprises SNP rs362307 (clm 70). Tyson does not teach a method wherein the first genetic locus comprises SNP rs2530595 (clm 71).  Tyson does not teach a method wherein the first genetic locus or sequence element comprises SNP rs362331 (clm 72).
	However Lee teaches they selected the 189,280 bp DNA sequence spanning the HTT gene for haplotype phasing.  Lee teaches that Huntington disease is a dominantly inherited neurodegenerative disorder characterized by involuntary movements, motor deficits, cognitive 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tyson by fusing a SNP in the HTT gene to the CAG repeats in the HTT gene as suggested by Lee. In particular Tyson teaches that the emulsion haplotype fusion procedure has the potential to be used for any region of the genome to generate data when familial or computation approaches are limiting or not available.  Tyson teaches that the method can be used in structurally complex regions which are particularly hard to analyze (page 2, col 2).  The claim would have been obvious because the substitution of one complex region (the α-defensin locus) for another (the HTT locus) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

8.	Claims 36, 73, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (BMC Genomics 2012, 13:693).
	The teachings of Tyson are presented above. 
Tyson does not teach a method wherein the second spacing region is no more than 500 bp.
However Tyson teaches that the two PCR amplicons of up to 1kb (and hence a 2kb fused haplotype) could be reliably and reproducibly achieved (page 6, col 1). Based on the teachings of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tyson by producing a fused haplotype having a spacer region that is no more than 500bp.  Based on the teachings of Tyson one of skill in the art would have been motivated to make a fused haplotype having a spacer region that is no more than 500 bp for the benefit of being able to amplify and sequence a shorter fused haplotype and avoid errors associated with long PCR as amplicon length increases (see page 2, col 1). 
 Tyson does not teach a method wherein the length of the first spacing region/spacing sequence element is at least 50 kb (clms 73 and 74). 
However  Tyson teaches that creating fused products from elements up to about 50 kb apart by these methods would not require special treatment of genomic DNA, and so could be easily applied to the kinds of genomic DNA preparation generally held in banks of clinically derived samples (page 11, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tyson by fusing elements that are at least 50 kb as suggested by Tyson.  In particular Tyson teaches that creating fused products from elements up to about 50 kb apart by these methods would not require special treatment of genomic DNA, and so could be easily applied to the kinds of genomic DNA preparation generally held in banks of clinically derived samples (page 11, col 2). Based on the 
 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/AMANDA HANEY/Primary Examiner, Art Unit 1634